ORDER

Based upon the terms of the Joint Petition for Disbarment and Affidavit filed by Arthur F. Jacob in accordance with Maryland Rule 16-772, and the written recommendation of the Bar Counsel, it is this 22nd day of July, 2003.
ORDERED, by the Court of Appeals of Maryland, that Arthur F. Jacob, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further.
ORDERED, that the Clerk of this Court shall strike the name of Arthur F. Jacob from the register of attorneys, and pursuant to Rule 16-772, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.